DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US 17146499, filed 08/11/2017, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/374,217, filed 08/12/2016.

Status of the Claims
Claims 1, 4-21 and 68-70 are pending; claim 1 is amended; claims 13-21 are withdrawn; claims 68-70 are newly recited. Claims 1, 3-12 and 68-70 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 and 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
	As amended, independent claim 1 recites “an antibody or fragment of the antibody…wherein the antibody comprises natalizumab or a biosimilar thereof” and “a peptide comprising any of SEQ ID Nos: 1, 2, 4, and 13, or a peptide at least 95% identical to a peptide comprising any of SEQ ID Nos: 16 and 18-23”. The claims are directed to a genus of antibody or fragment of antibody, which encompasses both natalizumab and also biosimilars thereof, the genus described in terms of its function, namely its ability to bind a peptide comprising any one of the indicated sequences (1, 2, 4 and 13) or any peptides at least 95% identical. Similarly, the peptide to which the antibody or biosimilar thereof binds is also an extremely large and variable genus, as the recited language “comprising any one of SEQ ID Nos: 1, 2, 3 and 13” encompasses these sequences and also any sequences (of any longer length) that contain the claimed sequences. Also, regarding the language “or a peptide at least 95% identical to a peptide comprising any one of SEQ ID Nos: 16 and 18-23”, the genus of peptide is characterized by both structural and functional limitations. With respect to structure, although a claim limitation at least 95% identity may appear limited, the number of amino acid sequences comprising deletion, substitution and/or addition of one or more amino acid residues of these recited sequences (each of which are 26 residues long) is actually enormous and highly variable. The number of possible species that meet the structural requirement alone is extremely large. Only those sequences meeting the structural and functional requirement are encompassed by the claims, namely those that satisfy the above structure, but also which bind/capture natalizumab or a biosimilar thereof.
	One having ordinary skill cannot readily visualize what species encompassed by the extremely broad and variable genera (for each antibody or biosimilar and peptide) would satisfy the structural and functional requirements of the claim.
Regarding Applicant's actual reduction to practice and the disclosure of relevant identifying structural characteristics, see at the originally filed specification, Applicant identifies SEQ ID NO. 1 was one of 11 phage clone mimetopes of the 23 tested (see para [0067], SEQ ID NOs: 1, 2, 4, 13, 16, and 18-23), which are capable of the recited function, namely are capable of capture (show specific binding to) of natalizumab (SEQ ID NO. 1 for example, subsequently chemically synthesized into peptide sequence NTZ-01-Bio, see Specification, Tables 1 and 2). NTZ-01-Bio was one exemplary species that was then shown by applicant to be highly specific for natalizumab, but which does not show binding with other monoclonal antibodies: rituximab, trastuzumab, bevacizumab, and obinutuzumab (see Specification [0019, 0022], Figures 1 and 4B). Applicant's specification shows that only 11 of the 23 identified peptides show binding to natalizumab, thereby supporting that it is unpredictable that all the species encompassed by the claimed peptide genus would actually be capable of the recited functional requirements, and further supports that only specific species of the peptides can predictably capture natalizumab (and not other sample antibodies).
The MPEP states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction
 to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e.,
 structure or other physical and/or chemical properties, by functional characteristics coupled with
 a known or disclosed correlation between function and structure, or by a combination of such
 identifying characteristics, sufficient to show the applicant was in possession of the claimed
 genus (See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).In the present case, the specification further fails to provide a representative number of examples such to provide a structure-function correlation that would allow one to visualize what species would achieve both the functionally and structurally recited claim limitations. 
	In the instant case, Applicant's originally filed specification (cited and discussed above)
and post filing published literature (Ruff et al., Identification of Peptide Mimotope Ligands for
Natalizumab, Scientific Reports 8 (2018) 14473 (8 pages)) supports that it is not readily predictable which peptides encompassed by the extremely large and variable genus would meet
both the structural and functional requirements as claimed. For example, see Ruff et al., end of
page 11 to page 12, and also Figure 1, not all peptides were capable of the recited function. In
particular, other than the 11 disclosed peptides of the 23 tested by Applicant, one cannot readily visualize which other species would be at least 95% identical and capable of capturing an antibody or biosimilar thereof in a sample. Further, there is no description as to what would be considered a “biosimilar” (what degree of similarity, for example, to distinguish those considered biosimilar from those that are not). More specifically, there is no indication which of the peptides encompassed by the claimed genus, including those peptide sequence variations encompassed by the language, can be used to achieve capture of (exhibit binding to) natalizumab, let alone any other antibodies.
While Applicant's actual reduction to practice (see the Specification) narrows 23 potential peptide phage clone sequences down to 11 that demonstrated specific binding to the natalizumab antibody, there is no indication which other peptides or peptide sequence variations encompassed by the recited genus would similarly be capable of capture as claimed. As such, the 11 exemplary species (SEQ ID NOs: 1, 2, 4, 13, 16, and 18-23) fail to serve as a sufficient representative number of species such to provide predictability and allow one to visualize all the other species encompassed by the recited genus capable of the required function. 
Some of the identified sequences are non-overlapping, it is not readily clear which residues are essential for retaining binding. The specification fails to disclose sufficient identifying characteristics, for example it is not clear what particular amino acid residues are essential for binding, and which others are freely substituted. Ruff et al. identifies the sequence  PKNPSKF as a novel binding motif for natalizumab (see page 4, para 2), further teaching that
 individual peptides containing variations of this motif successfully act as capturing reagents for
 natalizumab in ELISA. For example, Ruff et al. show Ntz-06, which is consistent with the peptide of the present application SEQ ID NO. 29, (parent sequence Ntz-01, consistent with claimed SEQ ID NO. 1) and Ntz-07 consistent with SEQ ID NO. 30 (parent sequences Ntz-02 and -03, consistent with claimed SEQ ID NOs. 2 and 4 as claimed, respectively) as peptides having this motif and capable of capture (page 2 last paragraph and Table 3). However, not all of the species encompassed by Applicant's claimed genus of peptide display this motif and there is no direction provided in the original specification regarding this particular motif, or as to what particular variations from this motif are/could be acceptable and retain the functional ability as claimed for capture/binding.
	Identifying the variations of peptides with SEQ ID NOs 1-23 is important as it is known
that even small changes in antigen structure can profoundly affect antibody-antigen interactions.
For example, Harlow et al. (Antibodies: A Laboratory Manual (1988), Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) (IDS entered 8 July 2020), teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph).
Lederman et al. ("A single amino acid substitution in a common African allele of the
CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol. Immunol. 28 (1991)
1171-81) (IDS entered 8 July 2020) found that a single amino acid substitution on the antigen
CD4 ablated binding of a monoclonal antibody (see title and abstract).
Similarly, Colman et al. (Research in Immunology, 145 ( 1994) 33-36) (IDS entered 8
July 2020) teach that amino acid changes in an antigen can effectively abolish antibody antigen
binding entirely (see entire document, particularly pages 33-34).
Moreover, at the time of the invention, it was recognized that analysis of a given amino
acid sequence only provides rough guides as to whether the sequence will bind to antibody. See
Lesniewski et al. (U.S. 6,596,476 B 1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of
preparing the sequence and testing it in an assay.
As such, with the exception of peptides of SEQ ID NOs: 1, 2, 4, 13, 16, and 18-23, it cannot be predicted what other peptides having an amino acid sequence with
a sequence identity of at least 95% or more to at least one of the amino acid sequences of SEQ
ID Nos: 16 and 18-23 listed in Claim 1 would still meet the structural and functional requirements of capture/binding to natalizumab or biosimilars thereof. The above cited references support the unpredictability due to the knowledge in the prior art regarding the nature of antibody binding.
As discussed previously above, the specification only describes experiments showing the sequences of the specific peptides recited (namely consisting of SEQ ID NOs: 1, 2, 4, 13, 16, and 18-23). Based on the prior art, it would be expected that even small changes to these peptides, or to recognized binding motifs for natalizumab, could profoundly affect the ability of the peptide to bind natalizumab or biosimilars of natalizumab. Notably the independent claim is not limited to natalizumab, and it is further not predictable what other antibodies (or biosimilars) the claimed peptides could or would bind. The specification does not identify what residues within the claimed species of the genus may be changed or deleted and what other residues must be preserved in order to create a peptide having an amino acid sequence with at least 95% identity to one of the claimed sequences, where the resulting peptide still retains the necessary functional characteristics of binding.
For all of these reasons, there is insufficient written description regarding the claimed genus of “biosimilars” and “peptides” as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, independent claim 1 recites “natalizumab or a biosimilar thereof”. The originally filed specification fails to provide a specific or limiting definition for the term “biosimilar”, it is not clear, for example, if “biosimilar” is in reference to structural characteristics, functional characteristics, or both. Further, the specification fails to identify some standard of measure usable to distinguish those specific considered to be “biosimilar” from those that are not. As such, the claim language is indefinite. 

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 112(a), at remarks page 5, Applicant indicates amendments to the claim to overcome the rejection. However, see the amended claims as rejected in detail above. 
Regarding remarks page 6, see as indicated previously above the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641